DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “175” has been used to designate both inlet and receiver slot.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “176” has been used to designate both a channel and inlet.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



With regard to claim 1: Line 5 of the claim, the phrase “a hook flange on the and cooperating forces” is incomplete and therefore indefinite.  Lines 4-5 of the claim, the limitation “the biasing element” lacks sufficient antecedent basis.  Line 5 of the claim, the limitation “the channel nut” lacks sufficient antecedent basis.  Line 5 of the claim, it appears the line should end with a comma instead of a period.  Line 6 of the claim, it’s unclear if the claimed “hook flange” is referencing the previously recited hook flange.  For the purpose of examination, they are considered to be the same hook flange.  Lines 6-7 of the claim, it’s unclear as to how a hook flange extends from an edge of “a front… portion”.  Examiner notes that the front portion as disclosed is reference numeral 163, which is on an opposite side of the hook flange 172 (see fig. 11).  It appears the hook flange extends from the rear portion 164 as shown in fig. 11. Line 12 of the claim, it’s unclear if the claimed “biasing element” is referencing the previously recited biasing element.  For the purpose of examination, they are considered to be the same biasing element. Line 14 of the claim, the limitation “said stem” lacks sufficient antecedent basis.  For the purpose of examination, the limitation is considered to be directed to –said stem portion--.  Line 14 of the claim, it’s unclear as how “said… channel portions” are configured to be received in said inlet. It appears the claim should be referring to the channel portion of the biasing element and not including the channel portions of the rail.  For the purpose of examination, the limitation is considered to be directed to --said channel portion of said biasing element--.

Allowable Subject Matter
1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The combination of all the elements of the claimed retention system for securing devices to a structure including a biasing element secured to a channel nut, wherein the biasing element has a lever arm joined to a resistance arm at a fulcrum, said biasing element having a channel portion joined by a stem segment on the resistance arm, said stem portion and said channel portion of the biasing element configured to be received in said inlet of the channel nut is not adequately taught or suggested in the cited prior art of record (emphasis added).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited is directed to retention systems for photovoltaic assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633